DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080087657 A1) in view of Eberhard (US 20120060822 A1).
Regarding claim 1, Lee discloses or suggests a door capable for use with a self-clean cooking appliance comprising: 
a glass pack comprising a first glass pane (76, Fig. 4) and a second glass pane (78); and 
a third glass pane (74) positioned in a spaced apart relationship from the glass pack, 
wherein the third glass pane is a decorative glass pane (it can be considered decorative; see also MPEP 2144.04(I) discussing where ornamental features are not given patentable weight), and 

Lee fails to disclose: wherein at least one of the first glass pane and the second glass pane is a low- emissive glass pane.
Eberhard teaches an oven door wherein at least one of the first glass pane and the second glass pane is a low- emissive glass pane (para. 41, 42).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lee wherein at least one of the first glass pane and the second glass pane is a low-emissive glass pane, so that they act as a heat barrier for keeping heat within the oven.  The result is more energy efficiency and more comfort for the user since heat is kept inside the oven and not radiated out into the environment. 
Regarding claim 2, modified Lee discloses wherein the first glass pane is positioned closest to a cooking cavity except that it has an emissivity of less than 0.21.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the emissivity determines how much of the heat is reflected back into the oven.  Therefore, the claimed emissivity of less than 0.21 is a matter of optimizing the heat reflectance and can be found through routine experimentation.  

Regarding claims 4, 5, Lee fails to disclose wherein the thickness of the first open space is greater than 15 mm and the thickness of the second open space is less than 10 mm or wherein the thickness of the first open space is at least 20 mm and the thickness of the second open space is less than 10 mm.  However, the limitations are a matter of optimization that can be found through routine experimentation.  The claimed thicknesses affect how much of the heat is retained inside the oven and not radiated out through the door.  A thicker first open space (3) would permit more cooling airflow to cool the door.  And a thicker second open space would permit slower heat conduction from the internal oven cavity through the door.  Therefore, the claimed thicknesses affect the rate and amount of heat transfer from the internal oven cavity to the exterior environment.   Moreover, the thickness of the door also partly determines the overall dimensions of the oven.  A door that is too thick is undesirable especially if space is an issue.  
Regarding claim 8, Lee fails to disclose wherein an overall thickness of the door is between 40 mm and 45 mm.  However, see the remarks for the rejection of claims 4, 5.  
Regarding claim 9, Lee fails to disclose wherein a distance between the first glass pane and the second glass pane is less than 10 mm and a distance between the second glass pane and the third glass pane is at least 20 mm.  However, see the remarks for the rejection of claims 4, 5.  
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20080087657 A1) in view of Eberhard (US 20120060822 A1), as applied to claim 1, and further in view of Vonderhaar (US 3450126 A).
Regarding claim 6, Lee discloses an inner door panel (72) except a wool shield, and wherein the glass pack being secured between the inner door panel and the wool shield.  However, Vonderhaar teaches an oven door comprising an inner door panel (20, 28), a 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Lee to comprise a wool shield, and wherein the glass pack is secured between the inner door panel and the wool shield.  The motivation to combine is to provide a heat barrier for keeping the heat within the oven cavity.  The result is improved thermal efficiency and improved comfort for the user.  
Regarding claim 7, Lee discloses an outer door panel (upper surface of door panel 70) secured to the third glass pane (74), wherein the outer door panel has a top surface that does not include any vent openings (Fig. 2).  


Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive. 
Applicant asserts:
Because this rejection relies on the measurement of drawing features in Lee, the Office Action must first determine whether the drawings are to scale, and if the dimensions are described. MPEP § 2125. When the cited art does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. “[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue”). In this case, Lee does not disclose that the drawings are to scale, and is completely silent as to the dimensions. Lee does not disclose thickness values for any spaces illustrated in Fig. 4. The Office action has thus drawn inappropriate inferences from a figure that is not drawn to scale. Because Lee fails to support the Office Action’s position, Lee does not disclose each and every feature of claim 1. Accordingly, it is respectfully submitted that the rejection is overcome.


Examiner’s response:
First, the rejection does not rely on measurement of drawing features. Second, the precise proportions are not relied upon. The drawings can be evaluated “for what they reasonably disclose and suggest to one of ordinary skill in the art” (emphasis added).  See MPEP 2125(I).  Lee, in Fig. 4, clearly suggests a first open space (3) that is greater than the second open space.  

Applicant asserts:
Claims 4, 5, 8, and 9 were rejected under 35 USC 103 as being unpatentable over Lee in view of Eberhard. The Office action admits that Lee does not disclose the spacing features recited in any of claims 4, 5, 8, and 9, but argues they are a matter of optimization. Pages 4-5. However, the Office action contends that because the claimed thicknesses affect how much of the heat is retained inside the oven, a thicker first open space would permit more cooling airflow, a thicker second space would permit slower heat conduction from the oven cavity, and the thickness of the door “overall partly determines the dimensions of the oven.” Page 5. Applicant disagrees.

The Office action cites no portion of the references as disclosing any of the alleged motivations relied upon for the proposed modification and has not identified any objective source from which they are drawn. Accordingly, it is respectfully submitted that claims 4, 5, 8, and 9 are independently allowable over the cited art.

Examiner’s response:
	A person skilled in the art reading Lee would readily understand how the claimed thicknesses would affect the cooling flow rate and the rate of heat transfer.  The claimed thicknesses and their effect is a matter of common sense and basic engineering/physics principles. The Examiner is not required to find explicit statements to support his argument of optimization when the principles in which the Examiner relies only are readily deduced from the reference.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JASON LAU/Primary Examiner, Art Unit 3762